Citation Nr: 0111441	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to basic eligibility for pension benefits.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée




ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had service from March 11, 1971 to June 7, 1971.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which found the veteran ineligible 
for nonservice-connected pension benefits and determined that 
the veteran had not submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
nervous disorder. 


FINDING OF FACT

The veteran was not discharged from service due to a service-
connected disability, he did not serve for a continuous 90 
day period during a period of war, or during two separate 
periods of service during a time of war.


CONCLUSION OF LAW

The eligibility criteria for nonservice-connected pension 
benefits have not been met. 38 U.S.C.A. §§ 101(29), 1521 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.2, 3.3 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to nonservice-connected pension 
benefits on the basis that he is unable to work due to a 
nonservice-connected disability.  He also requests the Board 
to reopen a claim of entitlement to service connection for a 
nervous disorder on the basis of new and material evidence.  
The veteran's request to reopen his claim of entitlement to 
service connection for a nervous disorder on the basis of new 
and material evidence will be addressed in the Remand 
appended to the following decision.  

A veteran who meets the service eligibility requirements 
outlined in 38 U.S.C.A. § 1521(j) (West 1991 & Supp. 2000) is 
entitled to pension benefits provided he is permanently and 
totally disabled from a nonservice-connected disability not 
the result of his own willful misconduct.  38 U.S.C.A. § 
1521(a) (West 1991 & Supp. 2000).

Under the provisions governing basic service eligibility, 
pension is payable to a veteran who served in the active 
military, naval, or air service for 90 days or more during a 
period of war; during a period of war and was discharged or 
released for a service-connected disability; for a period of 
90 consecutive days or more and such period began or ended 
during a period of war; or for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.  38 U.S.C.A. § 1521(j).  The 
beginning and ending dates of each war period beginning with 
the Indian War are set forth in 38 C.F.R. § 3.2 (2000).  The 
law recognizes as wartime service February 28, 1961 to May 7, 
1975, for veterans who served in the Republic of Vietnam 
during that time period; and August 5, 1964 to May 7, 1975, 
for all other veterans of the Vietnam era.  38 U.S.C.A. § 
101(29) (West 1991 & Supp. 2000); 38 C.F.R. § 3.2 (2000).  

In this case, the veteran's May 1999 application for 
nonservice-connected pension benefits, his DD Form 214 and 
December 1976 correspondence from the National Personnel 
Records Center (NPRC) all verify that the veteran had less 
than 90 days of qualifying service for pension purposes.  
Further, the evidence of record shows that the veteran was 
not discharged from service due to a service-connected 
disability and he did not have a service-connected disability 
which would have warranted discharge for disability.  A 
review of the veteran's service medical records reveals that 
he was treated in service for a "nervous problem."  He was 
ultimately discharged from service "Under Honorable 
Conditions" due to unsuitability to include inaptitude, lack 
of general ability, want of readiness of skill and an 
inability to learn.  

The veteran had no other active service and the veteran has 
not disputed the period of service or that he did not receive 
a disability discharge.  Further, he has not provided any 
argument, or evidence, in support of his claim that he is 
entitled to a pension.  Where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the veteran's appeal as 
he does not meet the legal criteria for eligibility for a 
nonservice-connected pension under the provisions of 
38 U.S.C.A. § 1521.   

In reaching this decision, the Board notes that on November 
9, 2000, the President signed the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (2000).  This law modifies 
the circumstances under which VA must assist claimants.  The 
Board is satisfied in this case that the request to NPRC and 
the response from this governmental agency, as well as the 
veteran's DD Form 214 and service medical records meet any 
requirements for VA assistance in connection with this claim 
under the recent legislation.  The Board concludes that any 
further assistance at this time would be futile and that the 
appellant's appeal is properly denied.  


ORDER

Eligibility for nonservice-connected pension benefits is 
denied.


REMAND

The veteran also requests the Board to reopen his claim of 
entitlement to service connection for a nervous disorder on 
the basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  However, a review of the claims 
file reveals that additional development is required prior to 
adjudication of this aspect of the veteran's appeal.  The 
Board concludes that it is necessary to defer review of the 
issue of whether new and material evidence has been submitted 
pending return of this case from the following remand.

First, as previously indicated, during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

During a February 2001 Travel Board hearing held before the 
undersigned in Louisville, Kentucky, the veteran testified 
that at the time of his discharge from service he was advised 
that he was being discharged because he had a learning 
disability.  The veteran also testified that he has been 
receiving Social Security disability benefits due to a 
learning disorder/mental disorder since 1989.  The veteran's 
Social Security disability records have not been associated 
with the claims file.  

The Court has held that where a veteran has asserted that 
pertinent medical records are in existence and are in the 
Government's possession, any such records which are in 
existence are constructively part of the record.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Further, the Veteran's 
Claims Assistance Act of 2000 specifically provides that 

[t]he Secretary shall make reasonable 
efforts to obtain relevant records 
(including private records) that the 
claimant adequately identifies to the 
Secretary and authorizes the Secretary to 
obtain.  Whenever the Secretary, after 
making such reasonable efforts, is unable 
to obtain all of the relevant records 
sought, the Secretary shall notify the 
claimant that the Secretary is unable to 
obtain records with respect to the claim.

*  *  * 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Additionally, with regard to records from the Social Security 
Administration, the Court has also held that "as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Because the veteran has asserted that he has been awarded and 
is currently receiving Social Security disability benefits 
for the nervous disorder at issue in this appeal and in order 
to ensure compliance with the VA's duty assist, the Board 
concludes that this matter should be remanded to the RO in 
order for the RO to obtain the veteran's Social Security 
records.  Accordingly, this matter is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

2.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire claims 
file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

3.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If any benefit 
sought on appeal is denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
before the case is returned to the Board 
for further review. 

The purpose of this REMAND is to further develop the 
veteran's claim.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  However, no action is required of the veteran until 
he is further notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



